 

Exhibit 10.2

 

Caleminder Inc.
Stock Option Grant Notice
(2017 Stock Incentive Plan)

  

Caleminder Inc. (the “Company”), pursuant to its 2017 Stock Incentive Plan (the
“Plan”), hereby grants to Optionholder an option to purchase the number of
shares of the Company’s Common Stock set forth below. This option is subject to
all of the terms and conditions as set forth herein and in the Option Agreement,
the Plan, and the Notice of Exercise, all of which are attached hereto and
incorporated herein in their entirety.

 

Optionholder:



 

Date of Grant:



 

Vesting Commencement Date:

 

Number of Shares Subject to Option:

 

Exercise Price (Per Share):

 

Total Exercise Price:

 

Expiration Date:

 

 

Type of Grant: ☐    Incentive Stock Option                            ☐
   Nonstatutory Stock Option

 

Vesting Schedule:
[                                                                                                                ] 

 

Payment:By one or a combination of the following items (described in the Option
Agreement):

 

☒By cash or check



☒Pursuant to a Regulation T Program if the Shares are publicly traded

☒By delivery of already-owned shares if the Shares are publicly traded



☒By net exercise

 

Additional Terms/Acknowledgements: The undersigned Optionholder acknowledges
receipt of, and understands and agrees to, this Stock Option Grant Notice, the
Option Agreement and the Plan. Optionholder further acknowledges that as of the
Date of Grant, this Stock Option Grant Notice, the Option Agreement, and the
Plan set forth the entire understanding between Optionholder and the Company
regarding the acquisition of stock in the Company and supersede all prior oral
and written agreements on that subject. 

 

In Witness Whereof, the Company and Optionholder have executed this Stock Option
Grant Notice as of the Date of Grant.

 



Caleminder Inc.   Optionholder:         By:         Signature   Signature

 



Title:      Date:              Date:        

 

Attachments: Option Agreement, 2017 Stock Incentive Plan and Notice of Exercise



 

 

 

 

Attachment I

 

Option Agreement

 

2 

 

 

Attachment II

 

2017 Stock Incentive Plan

 

3 

 

 

Attachment III

 

Notice of Exercise

 

Caleminder Inc.
10161 Park Run Drive, Suite 150




Las Vegas, Nevada Date of Exercise: _______________

 

Ladies and Gentlemen:

 

This constitutes notice under my stock option that I elect to purchase the
number of shares for the price set forth below.

 

Type of option (check one): Incentive  ☐ Nonstatutory  ☐ Stock option dated:
_______________   Number of shares as
to which option is
exercised: _______________   Certificates to be
issued in name of: _______________   Total exercise price: $______________  
Cash payment delivered
herewith: $______________   Value of ________ shares of
Caleminder Inc. common
stock delivered herewith: $______________   Check here if net exercise: ☐  

By this exercise, I agree (i) to provide such additional documents as you may
require pursuant to the terms of the Caleminder Inc. 2017 Stock Incentive Plan,
(ii) to provide for the payment by me to you (in the manner designated by you)
of your withholding obligation, if any, relating to the exercise of this option,
and (iii) if this exercise relates to an incentive stock option, to notify you
in writing within fifteen (15) days after the date of any disposition of any of
the shares of Common Stock issued upon exercise of this option that occurs
within two (2) years after the date of grant of this option or within one (1)
year after such shares of Common Stock are issued upon exercise of this option. 

 



    Very truly yours,                 Print Name:

 



4 

 